PEARSON, Judge
(dissenting).
I respectfully dissent upon the following basis. The controlling question presented on this appeal is whether a trial judge may award alimony equal to the husband’s fixed income where the trial judge finds:
“. . . that the Respondent has the ability to provide the support and alimony previously ordered by this Court, but has chosen not to work voluntarily and of his own free will . . ”
The facts giving rise to this order, as gleaned from the incomplete record, are as follows: The appellant, Richard Kuntz, is forty-one years of age and has retired from the armed services because of hypertension. He received a gross pension of $500.00 per month. The appellee, Tove G. Kuntz, was married to Richard for seventeen years. She is forty years of age and, at the time of the hearing, earned a salary of approximately $96.00 per week. At the time of the hearing, Richard’s pension was his sole income; he was living with his mother and not working. The trial court ordered him to pay $400.00 per month in permanent alimony, and $100.00 per month child support. Only the alimony award is appealed.
I would hold that the principles set forth in the cases relied upon by the majority are not applicable to the situation where the court finds that the husband willfully refuses to exert himself to procure the funds necessary to discharge his legal obligations to his family. Cf. Klein v. Klein, 122 So.2d 205 (Fla. 3d DCA 1960).